United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3681
                                   _____________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Mambu Fulgham,                           *
                                         *
             Appellant.                  *
                                   _____________

                                 Submitted: March 10, 1998
                                     Filed: April 30, 1998
                                  _____________

Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

BOWMAN, Circuit Judge.

      Mambu Fulgham entered a conditional plea of guilty to conspiring to distribute
and possess with the intent to distribute more than fifty grams of cocaine base. See 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846. Prior to his plea, Fulgham moved to
suppress evidence obtained in a search conducted pursuant to a search warrant. The


      1
        This opinion is consistent with the views expressed by Judge Floyd R. Gibson
at the panel's conference on March 10, 1998 following oral argument of the case.
Judge Gibson has been disabled by illness from reviewing the opinion, which is being
filed in the interest of avoiding undue delay.
magistrate judge to whom the motion had been referred recommended that the motion
be denied. The District Court2 adopted the magistrate judge's recommendation.
Fulgham appeals, claiming that the search warrant was not supported by probable
cause. We affirm.

                                          I.

       On January 2, 1996, police officer Richard Knief prepared and submitted an
affidavit in support of a search warrant for the residence located at 200 Courtland
Street in Waterloo, Iowa. In his affidavit, Knief indicated several bases to establish
probable cause. Knief first stated that Courtland Street was one of three streets in an
area where numerous drug arrests had been made within the past two years. He noted
that concerned citizens had been calling on a daily basis reporting drugs sales in the
Courtland Street area.

       Knief also stated that in mid-December of 1995, he received information from
a confidential informant that Tony, a black male originally from Chicago, was staying
at 200 Courtland Street and, along with several other black males, was selling crack
cocaine from the residence. In the affidavit, Knief said that he had spoken with this
same informant on January 2, 1996, the same day Knief submitted the affidavit, and
that the informant claimed to have been present at 200 Courtland Street within the past
forty-eight hours and to have seen Tony selling crack cocaine from the residence. In
an attachment to the affidavit, Knief indicated that he had known this confidential
informant for one year, and that the informant was a mature individual, was a person
of truthful reputation, had no motivation to falsify information, had not given false
information in the past, had supplied information in the past more than ten times, and



      2
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
had helped supply information leading to two search warrants, five arrests, and the
discovery and seizure of stolen property and drugs or other contraband.

       Knief further stated that the information given by the informant had been
corroborated. According to the affidavit, Knief had corroborated the information in two
ways. First, Knief reviewed the records of the Waterloo Police Department and
indicated in the affidavit that in August of 1995, the department received a complaint
of an assault at 200 Courtland Street. The suspect implicated in the assault was Jerome
Antonio Kirk, a black male from Chicago, and Kirk listed his address as 200 Courtland
Street. Second, Knief stated that he spoke with a second confidential informant on
January 1, 1996, and that the informant claimed to have been present at 200 Courtland
Street numerous times over the past month, including within the twenty-four hours
immediately preceding his conversation with Knief, and claimed to have witnessed a
black man named Tony selling crack cocaine from the residence.

                                          II.

        We must determine whether, under the "totality-of-the-circumstances analysis"
set forth in Illinois v. Gates, 462 U.S. 213, 238 (1983), the issuing magistrate had a
"substantial basis" for concluding that there was probable cause. When we review the
sufficiency of an affidavit supporting a search warrant, great deference is accorded the
issuing judicial officer. See United States v. Day, 949 F.2d 973, 977 (8th Cir. 1991).

       When an affidavit contains information provided by a confidential informant, a
key issue is whether that information is reliable. See United States v. Brown, 49 F.3d
1346, 1349 (8th Cir. 1995). "Information may be sufficiently reliable to support a
probable cause finding if the person providing the information has a track record of
supplying reliable information, or if it is corroborated by independent evidence."
United States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993) (citing Draper v. United
States, 358 U.S. 307, 313 (1959)). In the present case, the information was shown by

                                          -3-
Knief to be reliable in both ways. Knief represented in his affidavit that past
information given by the first informant had proved to be reliable, resulting in several
arrests and the recovery of stolen property and illegal substances. In so doing, Knief
established that the first informant had a reliable track record.

        Fulgham3 argues that the information given by the first informant was not
corroborated and therefore could not provide the basis upon which probable cause
could be established. We conclude, however, that the information given by the first
informant was corroborated with specific, consistent details provided by the second
informant. In fact, the two informants' tips were reciprocally corroborative, rendering
their information enough to support a finding of probable cause. See United States v.
Jackson, 67 F.3d 1359, 1365 (8th Cir. 1995) (holding that information from an
informant without a track record could be corroborated with information by an
informant with a reliable track record, thereby establishing probable cause), cert.
denied, 116 U.S. 1684 (1996). Further, the five-month-old police report described in
the affidavit appeared to corroborate the informants' claims that a man named Tony
(presumably short for Antonio), originally from Chicago, resided at 200 Courtland
Street.4 We agree with the District Court that the facts provided in Knief's affidavit
sufficiently established that the information given by the confidential informants was
reliable, and that the affidavit provided a substantial basis upon which the issuing
magistrate could conclude that probable cause existed.

      Even if probable cause were lacking, we find that the good faith exception to the
warrant requirement would apply. See United States v. Leon, 468 U.S. 897, 923


      3
       Fulgham is also known as Tony and, like Jerome Antonio Kirk, is a black man
originally from Chicago.
      4
       Even though Jerome Antonio Kirk was apparently not residing at the house at
the time of the search, we examine only those facts known at the time of the warrant
application. See United States v. Williams, 917 F.2d 1088, 1090 (8th Cir. 1990).

                                          -4-
(1984) (establishing the good faith exception). Under the good faith exception, where
probable cause is found lacking suppression will not be required if: "(1) the executing
officers relied in good faith on a search warrant signed by a neutral and detached
magistrate, and (2) the officers' reliance on the warrant was objectively reasonable."
Jackson, 67 F.3d at 1365 (citing Leon, 468 U.S. at 922-23). Therefore, absent
allegations that the magistrate was not neutral, "suppression is appropriate only if the
officers were dishonest or reckless in preparing their affidavit or could not have
harbored an objectively reasonable belief in the existence of probable cause." Leon,
468 U.S. at 926.

       Fulgham argues that Knief's statements were made in reckless disregard for the
truth because Knief relied on the August 1995 police report for corroboration. In his
brief, however, Fulgham claims that the police report was more than two-and-a-half
years old when, in fact, at the time of the warrant application the police report was just
five months old.5 We hold that Knief's use of the police report to corroborate the
informants' tips was not in reckless disregard for the truth.

       Fulgham finally argues that the affidavit contained so few indicia of probable
cause as to render Knief's reliance on the warrant unreasonable. We find this argument
to be without merit. Knief's reliance on the warrant was not unreasonable.

                                           III.

       Under the totality-of-the-circumstances analysis, we hold that the magistrate who
issued the search warrant had a substantial basis upon which to determine probable
cause existed. Further, we hold that the Leon good-faith exception would apply in any
event. We therefore affirm the District Court's order denying Fulgham's motion to
suppress.

      5
       In oral argument, Fulgham's counsel conceded this error.

                                           -5-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -6-